Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/20/2021 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-14, 16-22, and 24-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8,142,891. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the application discloses shaped abrasive  particles  with substantially  similar characteristic physical properties.
Claims 10-14, 16-22, and 24-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8,764,865. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the application discloses shaped abrasive  particles  with substantially  similar characteristic physical properties.
RES JUDICATA
	The instant application claims 10, 14, 16, 19-20 are same or substantially similar claims 7 and 8 of Application 13/397222. It has been held that “A patent owner or applicant may be precluded from seeking a claim that is not patentably distinct from a claim that was previously rejected if the rejection was affirmed on appeal and the decision on appeal became final. A res judicata rejection should be applied only when the earlier decision was a decision of the Patent Trial and Appeal Board (or its predecessor Board) or any one of the reviewing courts and when there is no opportunity for further court review of the earlier decision. See In re Hitchings, 342 F.2d 80, 85, 144 USPQ 637, 641 (CCPA 1965) (holding that unappealed rejections from examiners cannot have a preclusive effect).
			 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-14, 16-22, 24 -25, 27-35 and 39 - 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rowenhorst et al. (US 5,366,523) in view of Torre et al. (US 6,054,093) (Saint Gobain (SG) is relied to show the characteristics of abrasive particles made by Torre’s process)
Regarding claims 10, 19 - 20 and 39 - 40, Rowenhorst teaches abrasive particles comprising alpha-alumina and having triangular or equilateral triangle shape, and a sidewall separated by a varying thickness (Rowenhorst, col. 3, lines 40-43 and col. 6, lines 27-42). Applicant asserts that the Tc/Ti ratio in Rowenhorst is between 0.94 to 1.15 (disclosed in application 13/397222). Perimeters of the first face and second face comprise a triangular shape (Rowenhorst, col. 6, lines 27-42 and figure 4) and the abrasive particles of Rowenhorst are only slightly curved at the corners (Rowenhorst, figure 4), i.e. having a Tc/Ti of less than 1.25.
But Rowenhorst is silent about the claimed Tc/Ti as applicants set forth in the claims.
Torre teaches ceramic particles comprising alpha-alumina (col. 2, lines 31-34), having dish shape (i.e. bowed contour) with opposing major surfaces, separated by a sidewall of varying thickness (SG article, figure 3). The first face is recessed such as concave (dish) and the second surface is substantially planar (SG article, figure 4).. The thickness ratio Tc/Tm, which is read on the claimed Tc/Ti is 1.7 (SG, page 3, ). Figures 7a and 7b discloses draft angle about 95 to 110 degrees. Figures 6A & 6B and 7A &7B of SG disclose, the thickness of the abrasives, the raised corners and the various angels (acute obtuse and perpendicular angles). The sidewall has varied thickness (SG Figure 3). Torres teaches the first face comprising a substantially planar center portion and a plurality of raised corners and the first face being concave (SG article, Figure 4, surface 402).
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention by applicants to apply the method of Torre to improve the abrasive properties of Rowenhorst particles, motivated by the fact that Torre discloses that such particle shape with the claimed Tc/Ti provides high degree of flexibility and productivity (col. 1, lines 4 - 9).
Although the prior art does not use the exact wording  or terms as applicants set forth in the claims, the prior art discloses a substantially similar  structure, it is  reasonable to expect that the prior art discloses the claimed characteristics of the claimed abrasives.
Regarding claims 11- 13, the claims are drawn to abrasive particles not a method of measuring or calculating. The method to measuring or calculating has no weigh in a product claim since this is a process limitation. Please Tm and Ti can be same depending on the shape.
Regarding claim 14, in figure 4 of the SG article, it can be seen that the second surface (403) is substantially planar (SG article, figure 4).
Regarding claim 16, in Figure 4 of the SG article, it can be seen that the first face comprises a substantially planar center portion and a plurality of raised corners and the first face is concave (SG article, Figure 4, surface 402).
Regarding claims 17-18, in the SG article, Figures 7a and 7b, if the deeper recessed surface is viewed as the second surface, then angles A1, A2, Cl and C2 are the draft angle a as claimed and these angles clearly are between about 95 to 110 degrees.
Regarding claims 21- 22, in the SG article , the radius of the sphere curved fitting for the concave face is found to be about 5 mm and various thickness (SG Figure 3). Torre teaches ceramic particles comprising alpha-alumina (Torre, col. 2, lines 31-34), having a dish shape (i.e. bowed contour) with opposing surfaces.
Regarding claims 24 – 25 and 34, Rowenhorst teaches abrasive particles comprising alpha-alumina and having triangular or equilateral triangle shape, and a sidewall separated by a varying thickness (Rowenhorst, col. 3, lines 40-43 and col. 6, lines 27-42). Applicant asserts that the Tc/Ti ratio in Rowenhorst is between 0.94 to 1.15 (disclosed in application 13/397222. Perimeters of the first face and second face comprise a triangular shape (Rowenhorst, col. 6, lines 27-42 and figure 4) and the abrasive particles of Rowenhorst are only slightly curved at the corners (Rowenhorst, figure 4), i.e. having a Tc/Ti of less than 1.25.
But Rowenhorst is silent about the first face by being recessed resulted in an acute angle between the side wall and the first face.
Torre teaches ceramic particles comprising alpha-alumina (col. 2, lines 31-34), having dish shape (i.e. bowed contour) with opposing major surfaces, separated by a sidewall of varying thickness (SG article, figure 3). The first face is recessed such as concave (dish) and the second surface is substantially planar (SG article, figure 4). The thickness ratio Tc/Tm, which is read on the claimed Tc/Ti is 1.7 (SG, page 3, ). Figures 7a and 7b discloses draft angle about 95 to 110 degrees. Figures 6A & 6B and 7A &7B of SG disclose, the thickness of the abrasives, the raised corners and the various angels (acute obtuse and perpendicular angles; see page 4, right column). The sidewall has varied thickness (SG Figure 3). 
Figure 4 of SG as the corners are raised and curved, the angle between the sidewall corresponding to the raised corners and the first surface (surface facing away from the viewer) would be an acute angle (less than 90 degrees). Similarly, as seen in Figures 7a and 7b of the SG article, if the shallower recessed surface is viewed as the first surface, then acute angles A4 and A5 are angles between the first surface and the sidewall. The surface can be slightly recessed and substantially planar according to figure 6 of SG.
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention by applicants to apply the method of Torre to improve the abrasive properties of Rowenhorst particles, motivated by the fact that Torre discloses that such particle shape provides high degree of flexibility and productivity (col. 1, lines 4 - 9).
In Figure 4 of Rowenhorst, as the corners are raised and curved, the angle between the sidewall corresponding to the raised corners and the first surface (surface facing away from the viewer) would be an acute angle (less than 90 degrees). Similarly, as seen in Figures 7a and 7b of the SG article, if the shallower recessed surface is viewed as the first surface, then acute angles A4 and A3 are angles between the first surface and the sidewall.
Regarding claims 27 and 28, Rowen horst discloses that perimeters of the first face and second face comprise a triangular shape (col. 6, lines 27-42).
Regarding claims 29 – 31and 34, in the SG article, Figures 7A and 7B of SG discloses the claimed abrasives particles.
Regarding claims 32 - 33, Figure 6A and 6B of SG disclose the thickness ratio of 1.7.
 Regarding claim 35, it is noted that claim 35 is product-by-process claim. Eventhough product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 77F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted). 
Response to Arguments
Applicant's arguments filed 09/01/2020 have been fully considered but they are not persuasive. 
The applicant argues the Office’s assertion that Figure 4 shows that “both surfaces of the particles are recessed and have raised corners” is simply wrong.
The Examiner respectfully submits that that n Figure 4 of Rowenhorst, as the corners are raised and curved, the angle between the sidewall corresponding to the raised corners and the first surface (surface facing away from the viewer) would be an acute angle (less than 90 degrees). Similarly, as seen in Figures 7a and 7b of the SG article, if the shallower recessed surface is viewed as the first surface, then acute angles A4 and A5 are angles between the first surface and the sidewall. Torres teaches the first face comprising a substantially planar center portion and a plurality of raised corners and the first face being concave (SG article, Figure 4, surface 402). 
The applicant argues there is no indication in the SG article that Figures 3 and 4 depict the same particle, yet the Office chooses features from both figures and combines them as though they are a single particle. Figure 3 is described in the text of SG article as depicting “two abrasive particles having unique contours,” and figure 4 is described as depicting “a cross-sectional illustration of an abrasive particle.” The caption of figure 3 describes it as “shaped abrasive particles from Example 1 of the ‘093 Patent,” while that of figure 4 says “a Torre abrasive particle.” After describing what is shown in figure 3, the SG article transitions to figure 4, saying that “[o|ther surfaces of the shaped abrasive particles were also observed as having interesting curvatures. This statement clearly indicates that the surfaces shown in figure 4 are different (“other”) surfaces than those described in figure 3, and by using the plural term “particles,” indicates that the images are not of a single particle. Nowhere does the SG article say that the cross-section in figure 4 is from either of the particles shown in figure 3. And even if it were one of the particles shown in figure 3, the document gives no indication as to which one it might be.
The Examiner respectfully submits that SG study discloses that particles are from the same sample particles and are evaluated throughout the document (SG page 1). Even applicant’s own measurement is conducted by measuring 15 random particles to obtain the claimed chrematistics. The claimed characteristic is applicable to a group of particles (more than 15 particles). The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988). The SG study is about the characteristics of the Torre particles and those characteristics are applied to the whole sample particles. The applicant fails to provide any factual evidence to show the contrary and the applicant’s argument can not take place of the evidence. Furthermore, the decision of the Patent Trial and Appeal Board Application regarding to 13/397222 confirmed the office’s position that The SG study is about the characteristics of the Torre particles and those characteristics are applied to the whole sample particles. 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The applicant argues that the Office mixes features from multiple figures of the SG article (in this case. figures 3, 4, and 6c). The applicant argues that even if it were not already clear from Applicant’ above comments that figures 3 and 4 cannot be said to depict the same particles, it is abundantly clear that figure 6c shows a different particle. Any reasonable observer can see that the particle shown in figure 6c is a different particle than either of the two particles shown in figure 3, and there is nothing in the SG article to connect figure 4 to figure 6c. It is also clear that the SG article says nothing about a thickness ratio Tc/Ti. Rather, it explicitly describes a ratio Tc/Tm. Tm is a thickness at the midpoint of the perimeter, whereas Ti is a thickness of the interior of the first face of a particle. 
The Examiner respectfully submits that Tc/Ti ratio in Rowenhorst is between 0.94 to 1.15 (disclosed in application 13/397222) and SG study  is  used  to  modified  the  Tc/Ti ratio  of  Rowenhors. Furthermore, the decision of Patent Trial and Appeal Board Application regarding to 13/397222 confirmed the office’s position. 
The Examiner respectfully submits that SG study discloses that particles are from the same sample particles and are evaluated throughout the document (SG page 1). Even applicant’s own measurement is conducted by measuring 15 random particles to obtain the claimed chrematistics. The claimed characteristic are applicable to a group of particle (more than 15 particles). The SG study is about the characteristics of the Torre particles and those characteristics are applied to the whole sample particles. The applicant fails to provide any factual evidence to show the contrary and the applicant’s argument can not take place of the evidence. Furthermore, the decision of the Patent Trial and Appeal Board Application regarding to 13/397222 confirmed the office’s position.
The applicant argues that with reference to figure 3, the SG article considers that surface 301 is “recessed surface,” whereas when referring to figure 4, the SG article considers that surface 402 is a “recessed surface.” Fig 6c seems to indicate a different “recessed surface” altogether. The Office apparently erroneously refers to all of these different surfaces as a “recessed surface.” 
The Examiner respectfully submits that SG study discloses that particles are from the same sample particles and are evaluated throughout the document (SG page 1). Even applicant’s own measurement is conducted by measuring 15 random particles to obtain the claimed chrematistics. The claimed characteristic are applicable to a group of particle (more than 15 particles). The SG study is about the characteristics of the Torre particles and those characteristics are applied to the whole sample particles. The applicant fails to provide any factual evidence to show the contrary and the applicant’s argument can not take place of the evidence. Furthermore, the decision of the Patent Trial and Appeal Board Application regarding to 13/397222 confirmed the office’s position.
The applicant argues that the Office is treating different surfaces of different particles as though they are all a single “recessed surface” on a single particle, and there is in any event no disclosure of a thickness ratio Tc/Ti. Moreover, with respect to “raised corners” in figures, 6a & 6b, and 7a & 7b, there is no indication in the Office Action as to which portions of these figures are supposed to shown them.
The Examiner respectfully submits that please refer to the figures and the title of the figures and page 4 left column regarding the angles. Regarding to the Tc/Ti, please refer to above response. The SG study is about the characteristics of the Torre particles and those characteristics are applied to the whole sample particles. Torres teaches the first face comprising a substantially planar center portion and a plurality of raised corners and the first face being concave (SG article, Figure 4, surface 402).
The applicant fails to provide any factual evidence to show the contrary and the applicant’s argument can not take place of the evidence. Furthermore, the decision of the Patent Trial and Appeal Board Application regarding to 13/397222 confirmed the office’s position.
The applicant argues that the acute angles A3 and A4 referred to by the Office do not result from a recessed surface, and do not relate to comers of the abrasive particle being elevated higher than a first face.
The Examiner respectfully submits that the Patent Trial and Appeal Board Application regarding to 13/397222 confirmed the office’s position that figure 4 of Rowenhorst, as the corners are raised and curved, the angle between the sidewall corresponding to the raised corners and the first surface (surface facing away from the viewer) would be an acute angle (less than 90 degrees). The Patent Trial and Appeal Board Application’s decision regarding to 13/397222 confirmed the office’s position that as seen in Figures 7a and 7b of the SG article, if the shallower recessed surface is viewed as the first surface, then acute angles A4 and A3 are angles between the first surface and the sidewall. Furthermore Fig 6a and 6b defines the acute angle between the side surface and the shallower recessed surface (SG page 5 left column). 
The applicant argues that a person having ordinary skill in the art would not apply the method of Torre (screen printing) to a molding process (Rowenhorst). It does not matter whether the claims presently at issue are article claims. What matters is the manner in which the Office is proposing to combine the prior art references. Here, the Office is attempting to combine the method of Torre with the method of Rowenhorst to make abrasive particles having features that result from a combined method. This combination is not proper for the reasons already stated.
The Examiner respectfully submits that in the rejection which recognizes that the triangular shaped abrasive particles of Rowenhorst are only slightly curved at the corners (figure 4), i.e. having a Tc/Ti of less than 1.25, the curved surfaces are taught by Torre. Torre teaches ceramic particles comprising a-alumina (Torre, col. 2, lines 31-34). With regard to the morphology of the ceramic particles, in figure 3 in the SG article, it can be seen that the particles have a dish shape (i.e. bowed contour) with opposing major surfaces, 301 & 302, separated by a sidewall 300 of varying thickness (SG article, Figure 3). The first face is recessed (SG article, figure 4, surface 402). The thickness ratio Tc/Ti, which is defined as Tc/Tm in the SG article, is 1.7 (SG article, page 3, last paragraph). It would have been obvious to apply the method of Torre to improve the abrasive properties of Rowenhorst particles by increase the variance of the sidewall thickness because Torre states that such particle shape provides high degree of flexibility and productivity (Torre, col. 1, lines 4-9). Please note the Patent Trial and Appeal Board Application decision regarding to 13/397222 confirmed the office’s position.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHUANGYI ABU ALI/           Primary Examiner, Art Unit 1731